UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7510


DAVID ATKINS,

                Plaintiff - Appellant,

          v.

DONALD   F.  FARLEY,   Sheriff;  K.   SEARS, Classification
Officer; SHANK, Classification Officer; STEVEN SHORTELL,
LT.; KATHRYN SCHWARTZ, RN, Head Nurse,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:11-cv-00592-GEC-RSB)


Submitted:   January 15, 2013             Decided:   February 1, 2013


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Atkins, Appellant Pro Se.    Carlene Booth Johnson, PERRY
LAW FIRM, PC, Dillwyn, Virginia; Wade Travis Anderson, Kevin
Osborne Barnard, FRITH, ANDERSON & PEAKE, PC, Roanoke, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David     Atkins        appeals    the     district       court’s    order

granting    the    motion     for    judgment    on    the    pleadings      filed   by

Defendant Schwartz, granting the motion to dismiss for failure

to state a claim filed by Defendants Farley, Sears, Shank, and

Shortell,   and     denying     relief    on    his    42    U.S.C.    § 1983   (2006)

civil rights action.            We have reviewed the record and find no

reversible error.           Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.     Atkins v. Farley, No. 7:11-cv-00592-GEC-RSB (W.D. Va.

Aug. 3, 2012).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this     court   and    argument      would    not    aid    the   decisional

process.

                                                                              AFFIRMED




                                          2